      Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 Jackie’s Restaurant, LLC,

          Plaintiff,

              v.

 Plaza Carolina Mall, L.P.,

          Defendant,                            CIVIL NO. 17-2376 (RAM)

 Plaza Carolina Mall, L.P.,

       Counter Claimant,
           v.
 Jackie’s Restaurant, LLC,

          Counter Defendant.


                               OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is Defendant Plaza Carolina Mall,

L.P.’s Motion to Strike Hui Yu Ye’s Declaration at 35-24 and

Plaintiff’s opposition thereto. (Docket Nos. 38 and 45). Having

considered the parties’ submissions, the Motion to Strike Hui Yu

Ye’s Declaration at 35-24 at Docket No. 38 is GRANTED in part and

DENIED in part for reasons set forth below. The Declaration’s

portions not based the affiant’s knowledge are stricken from the

record.

                          I.     PROCEDURAL BACKGROUND

     In    its     December    19,   2017   Complaint,   Plaintiff   Jackie’s

Restaurant, LLC’s (“Plaintiff” or “Jackie’s”) claims that it could
         Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 2 of 9
Civil No. 17-2376 (RAM)                                                         2


rescind the Lease Agreement (“Lease” or “Agreement”) executed with

Defendant Plaza Carolina Mall, L.P. (“Defendant” or “PCM”) on

September 4, 2012. (Docket Nos. 8-1 at 8-12). Therefore, Jackie’s

argues that it is owed the return of its security deposit and

unused September 2017 rent. 1 Furthermore, Plaintiff also asks the

Court    to:   (1)   declare   Jackie’s   the   fee   simple   owner   of   the

equipment inside the leased premise and that PCM lacks a right to

said equipment; and (2) order PCM to pay fourteen thousand dollars

($14,000.00) if Jackie’s loses potential offers to buy the same.

Lastly, Jackie’s requests that the Court order PCM to pay the

lawsuit’s      costs   and     ten   thousand   dollars   ($10,000.00)      in

attorney’s fees. Id. at 13-19.

        On September 28, 2018, PCM filed a Motion for Summary Judgment

(“PCM’s MSJ”) and its statement of uncontested material facts

(“PCM’s SUMF”). (Docket Nos. 34 and 34-2). Plaintiff subsequently

filed Jackie’s Opposition to Plaza Carolina’s Motion for Summary

Judgment (Docket No. 36) countered by Defendant’s Reply to Jackie’s

Opposition for Motion for Summary Judgment. (Docket No. 42).

        On October 15, 2018, Jackie’s filed a Motion for Summary

Judgment (“Plaintiff’s MSJ”) alongside a statement of uncontested

material facts (“Plaintiff’s SUMF”). (Docket Nos. 35 and 35-28).

PCM then filed Defendant’s Memorandum in Opposition to Plaintiff’s



1 PCM removed this case to federal court on December 22, 2017. (Docket No. 1;
certified English translation at Docket No. 8-1).
      Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 3 of 9
Civil No. 17-2376 (RAM)                                               3


Motion for Summary Judgment. (Docket No. 39). The Court will

address the pending Motions for Summary Judgment (Docket Nos. 34

and 35) and related submissions in a separate Opinion and Order.

     On November 15, 2018, PCM filed a Motion to Strike Hui Yu

Ye’s Declaration at 35-24 (“Motion to Strike”). (Docket No. 38).

PCM claims that Ms. Hui Yu Ye’s, Plaintiff’s managing partner,

October 15, 2018 Unsworn Declaration Under Penalty of Perjury (the

“Declaration”) must be stricken from the record as it is a sham

affidavit,   contains     inadmissible      hearsay    and    conclusory

statements, and contradicts what she testified in her June 27,

2018 Deposition. Id. at 9-11. Plaintiff replied by filing Jackie’s

Opposition to Plaza Carolina’s “Motion to Strike Hui Yu Ye’s

Declaration at 35-42” (“Opposition to Motion to Strike”). (Docket

No. 45).

                             II.   DISCUSSION

     Affidavits filed alongside a summary judgment motion “must be

made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent

to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). When

evaluating the admissibility of an affidavit, “personal knowledge

is the touchstone.” Perez v. Volvo Car Corp., 247 F.3d 303, 315

(1st Cir. 2001). Moreover, this “knowledge must concern facts as

opposed to conclusions, assumptions, or surmise.” Santana Vargas

v. Santander Financial Services, Inc., 2018 WL 9616878, *2 (D.P.R.
       Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 4 of 9
Civil No. 17-2376 (RAM)                                                         4


2018) (quotation omitted). Even self-serving affidavits may be

admissible if they contain “relevant information of which [a party]

has   first-hand    knowledge.”       Figueroa-Carrasquillo         v.   Axiscare

Health Logistic, Inc., 2018 WL 8619913, at *1 n. 2 (D.P.R. 2018).

      Defendant posits that since many of affidavit’s statements

contradict Ms. Yu Ye’s Fed. R. Civ. P. 30(b) Deposition (the

“Deposition”), the affidavit is a sham. (Docket No. 38 at 2). Under

the sham affidavit rule, after discovery “a party may not use a

later affidavit to contradict facts previously provided to survive

summary   judgment,      unless     the   party     provides    a   satisfactory

explanation   for       providing    post    summary    judgment     affidavit.”

Rodriguez-Soto     v.    Presbyterian       Med.   Anesthesia   Grp.,    2019   WL

1349991, at *4 (D.P.R. 2019) (citation omitted). However, if a

party’s affidavit partially complies with Fed. R. Civ. P. 56(c)(4),

striking it all together may be too harsh a sanction. See Medina

Rodriguez v. Canovanas Plaza Rial Econo Rial, LLC, 2019 WL 5448538,

at *2 (D.P.R. 2019) (citation omitted). A court should therefore

approach an affidavit with a “scalpel, not a butcher’s knife” to

disregard inadmissible portions while crediting the rest. Perez,

247 F.3d at 315; see also, Int'l Shipping Agency, Inc. v. Union de

Trabajadores de Muelles Local 1740, 2015 WL 5022794, at *4 (D.P.R.

2015) (collecting cases). PCM also moves to strike the Declaration

because it contains facts not personally known to Ms. Yu Ye.

(Docket No. 38 at 2). Lastly, PCM moves to strike the Declaration
          Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 5 of 9
Civil No. 17-2376 (RAM)                                                    5


as   it    is   “replete”   with   unsupported   conclusory    language   and

hearsay. Id.

      However, a look at the Declaration and Plaintiff’s Opposition

to Motion to Strike (Docket No. 45) reveal otherwise. Most of the

statements are accurate reflections of evidence already on the

record, are based on Ms. Yu Ye’s personal knowledge as Jackie’s

managing partner or do not directly contradict her Deposition.

Thus, the Court may rely upon statements which are known to her

and which she could testify about in court. See Fed. R. Civ. P.

56(c)(4); Fed. R. Evid. 602.

      Not all the statements pass muster however. Even if the

Declaration does not contradict her previous Deposition, the Court

may still disregard sections of the same which do not comply with

Fed. R. Civ. P. 56(c)’s personal knowledge requirement or do not

show that Ms. Yu Ye is competent to testify on the matter. See

e.g., Medina Rodriguez, 2019 WL 5448538, at *3 (holding that even

if plaintiff’s affidavit was not inconsistent with his deposition,

the Court would still disregard portions not based on personal

knowledge). For example, in paragraph 5 of the Declaration, Ms. Yu

Ye claims that her and her business partner wanted to rent a space

in a food court to benefit from “having a restaurant in a mall

with its regular operations and common areas open to the public

which should represent a high volume of customers for Jackie’s.”

(Docket No. 35-27 ¶ 5). Hence, they were willing to pay a higher
          Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 6 of 9
Civil No. 17-2376 (RAM)                                                       6


rent, among other additional expenses. Id. PCM replies that the

statement lacks a factual basis and that Jackie’s fails to proffer

evidence showing that it compared the leased space’s rent with

that of other spaces. (Docket No. 38 at 4). PCM also posits that

her Deposition never mentioned that she rented the space due to

common area access or its regular operations. Id. Jackie’s counters

by referencing parts of Ms. Yu Ye’s Deposition where she explained

that her business partner had previously opened a restaurant in a

mall which gave her an idea of the volume of people and how if the

mall does not open, there is insufficient business to make any

earnings. (Docket No. 45 at 5-6).

      Yet, Ms. Yu Ye’s conversations with her business partner about

his other restaurant are insufficient to establish her personal

knowledge as to a high volume of customers in the food court area.

See e.g., Aronson v. Peoples Natural Gas Co., 180 F.3d 558, 563 n.

2   (3d    Cir.    1999)   (affirming   rejection   of   statement   based   on

conversations with others because it was hearsay and not based on

personal knowledge); Barlucea Matos v. Corporacion del Fondo del

Seguro del Estado, 2013 WL 1010558, at *5 (D.P.R. 2013) (holding

that statements made to affiant by an unidentified person at an

unspecified time do not establish personal knowledge). Paragraph

5 of the Declaration is hereby stricken from the record.

      Statements which “merely embellish facts and provide her

subjective        characterization   of   the   circumstances”   leading     to
       Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 7 of 9
Civil No. 17-2376 (RAM)                                                          7


Jackie's attempt to rescind the lease and file suit against PCM

are also improper under Fed. R. Civ. P. 56(c). Velez v. Marriott

PR Management, Inc., 590 F. Supp. 2d 235, 250 (D.P.R. 2008). In

paragraph 22, Ms. Yu Ye states that since PCM cannot say how long

the repairs and reopening would take, there is no business and she

cannot make any earnings. (Docket No. 35-27 ¶ 22). PCM replied

that the statement fails to describe why Jackie’s would have no

business despite other businesses in the Mall being open and the

presence of patrons, tenants and contractors. (Docket No. 38 at 6-

7). Jackie’s retorted that this statement is practically a copy of

Ms. Yu Ye’s Deposition testimony and that “common sense dictates

that, if most stores as well as the mall’s common areas are closed,

with a few food stores open, the earnings would not be those as

when the mall was operating fully.” (Docket No. 45 at 9). Ms. Yu

Ye’s “common sense” argument however does not show her personal

knowledge.    Paragraph    22   is   hereby   stricken      in   part   from   the

record. 2 See Fitzpatrick v. National Mobile Television, 364 F.Supp.

2d 483, 497 (M.D. Pa. 2005) (holding that “common knowledge” does

not establish “personal knowledge” since “‘common knowledge’ could

be hearsay, or mere rumor or innuendo”).

      Paragraphs    44   and    45   are   stricken   for    similar    reasons.

Paragraph 44 states that Jackie’s had to close due to the Mall not


2 The second part of the Paragraph 22, concerning Plaintiff’s legal counsel’s
email to PCM terminating the Agreement and requesting the return of the security
deposit and unused rent, was supported by evidence and shall not be stricken.
      Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 8 of 9
Civil No. 17-2376 (RAM)                                                      8


being able to resume its full operations within a short timeframe.

(Docket No. 35-27 ¶ 44). Whereas Paragraph 45 states that Jackie’s

would not have closed if the Mall had resumed “operations sooner,

but the repairs were taking too long. […] If the mall doesn’t open,

Plaintiff doesn’t have enough people to go to the restaurant, no

business, so it can’t open up, can’t make any earnings.” Id. ¶ 45.

PCM alleges that these statements are self-serving and conclusory

and should therefore be stricken. (Docket No. 38-at 9). In the

Opposition    to   Motion   to   Strike,   Jackie’s   cites   parts   of   the

Deposition which include basically identical language to these

paragraphs and where Ms. Yu Ye explains that Jackie’s had to close

due to PCM not being able to “provide the resources” or “the

ambiance for business.” (Docket No. 45 at 14). However, Ms. Yu Ye

still fails to prove why Jackie’s had to close, that Jackie’s would

have opened had PCM resumed operations sooner or that Jackie’s

would not have made sufficient earnings if it had opened when PCM

requested it to. Her opinion and conclusions in paragraphs 44 and

45 are thus insufficient to show her personal knowledge in these

matters. See Almeida-León v. WM Capital Management, Inc., 2019 WL

2052601, at *7 (citation omitted) (“Nor can an affidavit’s factual

assertions be generalized or fail to indicate how they are based

on personal knowledge.”) Lastly, Paragraphs 7, 27, 32, 36 and 37

are also stricken from the record for the same reasons. (Docket

No. 35-27).
      Case 3:17-cv-02376-RAM Document 59 Filed 06/08/20 Page 9 of 9
Civil No. 17-2376 (RAM)                                               9


                             III. CONCLUSION

     For the foregoing reasons, Defendant’s Motion to Strike at

Docket No. 38 is hereby GRANTED in part and DENIED in part.

Paragraphs 5, 7, 22 (in part), 27, 32, 36-37, 44 and 45 are STRICKEN

from the record as are the statement of facts in Plaintiff’s

Statement of Uncontested Material Facts (Docket No.35-28) which

are derived from the same.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 8th day of June 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
